Per Curiam.
Defendant appeals from the trial court’s entry of judgment in favor of the plaintiff in the amount of $2,332.16, in a non-jury trial.
Plaintiff and Pinch Construction Company entered into a purchase agreement whereby Pinch Construction Company was to, and did, buy certain heating and air conditioning materials from plaintiff. Pinch Construction was not a licensed heating contractor, and plaintiff’s business policy prohibited sales to unlicensed purchasers. In order to overcome this obstacle and by agreement, defendant, a licensed contractor, agreed to act as billing agent for Finch and to transmit its payments to plaintiff.
The defendant, in its intermediary function, was to receive no benefit from this agreement with the exception of a possible opportunity to collect from Pinch Construction Company a past-due indebtedness that hád nothing to do with the plaintiff.
During the time of this purchasing arrangement with plaintiff by Pinch Construction Company, plaintiff at no time refused to deliver the materials to Pinch until it became apparent Pinch was unable to pay for the same.
Defendant entered into no agreement with the plaintiff to be legally bound for any of Pinch’s debts to plaintiff, and, more particularly, for the indebtedness caused by this purchase agreement. Defendant was not acting as a surety or guarantor for Pinch. The record indícales that the plaintiff was *339aware of the extent and purpose of defendant’s services.
It is. apparent that this arrangement was conceived for the benefit of the plaintiff, who could, through it, sell its goods and materials to Finch. Defendant was providing his services alone.
The fact that the defendant continued to provide this billing arrangement service gave rise to no implied contract of guaranty to plaintiff for Finch’s indebtedness. At no time did the plaintiff look to the defendant for a guaranty or payment until Finch became uncollectible.
The record is clear that the defendant was an unsatisfied creditor of Finch Construction Company, indicating further defendant’s intention not to assume any of Finch’s obligations.
After a careful review of the transcript and evidence in this, matter, we hold that the findings of fact on which judgment was based are clearly'erroneous. OCR 1963, 517.1.
Reversed and remanded for entry of judgment of no cause of action, with costs to defendant.